Frankum, Justice.
Following the granting of a divorce between Ethel Swilley and William Swilley, the custody of their three minor children was awarded to their mother. Approximately four years thereafter, the father took possession of the children, and their mother brought a habeas corpus proceeding against him in which she sought to regain custody of the children. Upon the hearing of the matter, there was adduced some evidence authorizing the trial judge to find, as he did, that since the award of the custody of the children to their mother "there have been substantial changes and circumstances surrounding the children which are material to the welfare of said children and that [their] welfare would be enhanced by awarding custody of them to their father [and] that the mother . . . is no longer a fit or proper person suited to retain custody of said children.” Therefore, the judgment awarding custody of the children to their father was not an abuse of the trial judge’s discretion. The case of Wills v. Glunts, 222 Ga. 122, 126 (149 SE2d 106), relied upon by the appellant, does not hold, as contended by her counsel, that the evidence must demand the judgment before the trial court is authorized to change the custody of children who have previously been awarded to one of the parties.

Judgment affirmed.


All the Justices concur.